department of the treasury internal_revenue_service washington d c sep tep ra ar plan no _ plan commissioner tax_exempt_and_government_entities_division ein trustees union re dear this letter constitutes notice that your request for waivers of the minimum_funding have standard for the plan for the plan years ending june been granted subject_to the condition that for the period starting with the date of this ruling letter and continuing for each plan_year through the plan_year beginning on july each contributing employer to the plan must make contributions to the plan sufficient to avoid imposition of the tax under sec_4971 of the internal_revenue_code code you agreed to this condition in a letter dated date if this condition is not met the waivers of the minimum_funding_standard granted for the _ are retroactively null and plan for the plan years ending june 20' void and and the conditional waivers granted for the plan for the plan years ending june and20_ have been granted in accordance with sec_412 of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa both as in effect prior to the pension_protection_act of ppa ‘06 the amount for which this waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of june the code determined without regard to sec_412 of and20 the plan is a multiemployer_plan covering employees subject_to collective bargaining between the union and its associated business agents and contracting employers the since the plan was certified to be in critical status plan was adopted on july the trustees approved a rehabilitation plan on date which was amended date __ there were seven employers contributing to during the plan_year ending june the plan as of date there were only two employers regularly contributing to the plan and an additional five who contribute sporadically at this time it is unclear whether the remaining contributing employers will continue to work in the jurisdiction subject_to the collective-bargaining agreement the trustees have continued to reduce benefits as a result of the continuing decline in the hours worked in the jurisdiction at the current time the remaining contributing employers have met the terms of the rehabilitation plan that was adopted based on the financial information provided by contributing employers it is clear that at least of the contributing employers to the plan have experienced a substantial financial hardship as discussed above there has been a drop off in the number of contributing employers to the plan and the number of hours worked by participants in the plan has also fallen this is a result of the steady decline in the amount of union labor used by contractors in the union’s area the economy in the union’s area is depressed as a result of the general economic downturn in the us especially the decline in the real_estate market both commercial and residential there will be much improvement in the economic situation of the remaining contributing employers until there is a general mid- to long-term recovery in the economy it is unlikely that the trustees and the remaining contributing employers have taken several steps to mitigate the funding issues in the plan including adopting a rehabilitation plan as required by ppa ‘06 the plan will continue to experience funding deficiencies even if the waiver is granted however no excise_taxes will apply under section a of the code as jong as the plan is in critical status and the terms of the rehabilitation plan are met by the remaining contributing employers however it is clear that without the waiver of the minimum_funding_standard it is likely that there will be a mass withdrawal of the remaining contributing employers with the subsequent termination of the plan your attention is called to sec_412 of the code and sec_304 of erisa both in effect under ppa ‘06 which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the contributing employers to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the contributing employers covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedules b or mb if you require further assistance in this matter please contact id at sincerely yours rh david m ziegler manager employee_plans actuarial group cc
